Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon tbe following stipulation of counsel for tbe respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for tbe respective parties hereto, subject to tbe approval of tbe Court:
1. Tbat tbe merchandise covered by tbe appeals for reappraisement enumerated in tbe attached Schedule of Cases, consists of Christmas tree light sets, exported from Japan; and tbat, at tbe time of exportation thereof to tbe United States, the market value or tbe price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, were the invoice unit values net packed.
2. That the merchandise the subject of this stipulation is not included in the list of articles designated by the Secretary of the Treasury in T.D. 54521, as provided for in See. 6(a) of the Customs Simplification Act of 1956, Public Law 927, 84th Congress, and that said merchandise is subject to appraisement under See. 402 of the Tariff Act of 1930 as amended by the Customs Simplification Act .of 1956.
3. That the appeals for reappraisement enumerated in the attached Schedule of Cases may be deemed submitted for decision on the foregoing stipulation.
On tbe agreed facts, I find and bold export value, as tbat value is defined in section 402(b) of tbe Tariff Act of 1930, as amended 'by tbe Customs Simplification Act of 1956, T.D. 54165, to be tbe proper basis for tbe determination of tbe value of the merchandise here involved and tbat such values for tbe involved merchandise were tbe invoice unit values, net, packed.
Judgment will issue accordingly.